Claims 1, 6-8, 14-16, 18, 19, 24-26, 32, 33, and 35 have been canceled.  Claims 2-5, 9-13, 17, 20-23, 27-31, and 34 are at issue and are present for examination.
Applicant’s election without traverse of Clostridium acetobutylicum as species of first organism and Clostridium ragsdalei as species of second organism in the reply filed on 2/26/21 is acknowledged.
Claims 2-5, 9-13, 17, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (upon which claims 3-5, 9-13, and 17 depend) is indefinite in the recitation of “biocatalytic conversion system” as it is unclear if the “system” is intended to be a product or a method.  It is noted that claim 2 includes recitation of both product limitations i.e., reciting that the system comprises at least one reactor and at least one first and second microorganisms as well as reciting method language such as “wherein a gaseous substrate is produced during the fermentation 2 and H2 gases produced during the fermentation of sugars”.  For further examination all of claims 2-5, 9-13, and 17 are interpreted as product claims in view of the presence of corresponding claims 20-23, 27-31, and 34 which are clearly drawn to methods.  
Claim 5 is indefinite as including method limitations (i.e., “wherein ethanol, acetic acid, and isopropanol are produced” and “wherein ethanol, butanol, hexanol, butryic acid, acetic acid, and hexanoic acid are produced”) within a product claim.  Claims 13 (i.e., “wherein the biocatalytic conversion system produces”) and 17 (i.e., “the at least one reactor is maintained” and “external CO and/or H2 gas is fed into the reactor”) are similarly indefinite as including method limitations within a product claim.
Claim 34 is indefinite in the recitation of “the step of feeding additional CO and H2 gas” as it is unclear if this is intended as an additional step of the method.
Claims 10 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 28 fail to limit claims 2 and 20, respectively.  Since the recited Markush group includes that the fermentation medium .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 9, 10, 13, 17, 20-23, 27, 28, 31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016/0068919).
	Chen et al. teach a co-culture system comprising a microorganism which is capable of metabolizing a hexose and/or pentose sugar in the fermentation medium to produce carbon dioxide and hydrogen gas and butyric acid and butanol (labeled the third microorganism by Chen et al but as the system is a co-culture in which all the microorganisms are growing, the selection of which strains are the “first”, “second” and “third” Clostridium acetobutylicum and Clostridium beijerinckii [0040],[0041] and the first microorganism can be any microorganism capable of fixing a carbon oxide through the Wood-Ljungdahl pathway including Clostridium ljungdahli, Clostridium ragsdalei and Clostridium carboxidivorans [0034].  The substrate can be monosaccharides such as glucose, fructose, and xylose, disaccharide such as sucrose, maltose, and lactose, oligosaccharide and/or polysaccharides such as starch and cellulose [0030].  Chen et al. teach that the fermentation is conducted at 37 ° and pH 6.0 (Examples) and that additional carbon dioxide and hydrogen gas can be externally added (Fig. 2A and [0043]).
Claims 2-5, 9, 10, 13, 17, 20-23, 27, 28, 31, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papoutsakis et al. (US 2019/0218505).
Clostridium acetobutylicum or Clostridium beijerinckii [0051] and the acetogenic microorganism can be Clostridium ljungdahli, or Clostridium carboxidivorans [0057].  The substrate can be C5 and C6 sugars, oligosaccharides and/or starch and cellulose [0012].  Papoutsakis et al. teach additional carbon dioxide, carbon mononxide and hydrogen gas can be externally added (Fig. 1 and [0010]).  It is noted that all of the disclosures of Papoutsakis et al. cited in the instant rejection find support in provisional application 62/378339 and thus the effective filing date of Papoutsakis et al. is 8/23/16.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5, 9-13, 17, 20-23, 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0068919) or Papoutsakis et al. (US 2019/0218505) in view of Liu et al.
	Chen et al. and Papoutsakis et al. each teach a co-culture system comprising a microorganism which includes Clostridium acetobutylicum or Clostridium beijerinckii which metabolizes a hexose and/or pentose sugar in the fermentation medium to produce carbon dioxide and hydrogen gas and metabolic products including butanol and an second microorganism which metabolizes the carbon dioxide and hydrogen gas produced by the first microorganism but do not explicitly teach the use of pretreated woody materials for the production of the hexose and/or pentose sugars in the fermentation medium.
	Liu et al. teach the pretreatment and detoxification of redcedar hydrolyzate as a fermentation feedstock for the production of butanol by Clostridium acetobutylicum or Clostridium beijerinckii.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652